DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement filed 3/14/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copies of the foreign patent application publications (cite nos. 28 and 29) were found in the record.  And, no copies of non-patent literature cites 30-35 were found in the record.


The information disclosure statement filed 10/21/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copies of non-patent literature cites 70 and 90 were found in the record.

Claim Objections
Claim 29 is objected to due to the following exemplary informalities:  Line 11 of the claim is terminated with a period (“.”).  Applicant is respectfully reminded to review the specification/abstract/ claims/drawings for all informalities.    
Appropriate correction is required.


Specification
The disclosure is objected to because of the following exemplary informalities: Paragraph [0111] of the PGPUB is grammatically incorrect (“… such as volatile or non-volatile [?] that stores …”).  Applicant is respectfully reminded to review the specification/abstract/claims/drawings for all informalities, and correct them.    
Appropriate correction is required.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 10,235,334.  Although the claims at issue are not identical, they are not patentably distinct from each other because:  (1) Independent claim 28 of the instant application merely broadens the matter encompassed by the nontransitory computer readable medium (of U.S. Patent No. 10,235,334) to include non-statutory matter (i.e., the conflicting claim is an obvious variant of the independent claim of the instant application, however a terminal disclaimer would NOT be appropriate for this situation);  and (2) Claim 28 of the instant application recites identical limitations to claim 28 of U.S. Patent No. 10,235,334 (i.e., they merely differ in their preambles).  



Claim Rejections – 35 U.S.C. § 101

Claims 1-27 and 29 are rejected under 35 U.S.C. § 101 as claiming the same invention as that of claims 1-27 and 29 of prior U.S. Patent No. 10,235,334. This is a statutory double patenting rejection.

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding independent claim 28:  The claim is directed to a “computer readable medium”.  The Specification never explicitly excludes a computer readable medium from encompassing signals.  Therefore, the claim has been interpreted as encompassing signal subject matter.
During examination, the PTO is obliged to give claims their broadest reasonable interpretation consistent with the specification.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and “Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101,” Aug. 24, 2009, p. 2.
The broadest reasonable interpretation of a claim drawn to a computer usable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer 
The Office suggests reciting “non-transitory computer readable media”, which is supported by paragraph [0020] of the as-filed Specification.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February 23, 2010).


Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




February 25, 2021